Citation Nr: 0825584	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for the service-
connected residuals of a right ankle fracture, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral hallux valgus with bunions and pes planus, 
currently evaluated as 10 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in June 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently in receipt of a combined disability 
rating of 80 percent and seeks a TDIU due to his service-
connected disabilities.  Specifically, the veteran is 
service-connected for the residuals of right ankle fracture 
at 20 percent, hypertension at 20 percent, diabetes at 20 
percent, bilateral hallux valgus with bunions and pes planus 
at 10 percent, tinnitus at 10 percent, left knee strain at 10 
percent, left knee instability at 10 percent, right knee 
strain at 10 percent, and right knee instability at 10 
percent.

Thus, the veteran meets the schedular requirement for 
entitlement to a TDIU under 38 C.F.R. § 4.16(a) (the 
veteran's right lower extremity disabilities are considered 
one disability under this regulation, and combined is 40 
percent disabling.  See 38 C.F.R. § 4.25)

The veteran contends that his service-connected disabilities 
preclude gainful employment.  In support of this contention, 
he has submitted two statements from his primary physician.  
The March 2005 statement notes that the veteran suffers from 
diabetes, for which he may require insulin in the future, 
hypertension, bilateral severe carpal tunnel syndrome, and 
transient ischemic attacks.  The physician states that the 
veteran's medical conditions make it difficult for him to 
maintain full-time employment.  The May 2006 statement notes 
the veteran's poorly controlled diabetes, hypertension, 
numerous orthopedic issues, depression, and obstructive sleep 
apnea.  The physician states that the veteran has multiple 
medical conditions that are primarily progressive in nature 
and cause significant impairment.

The Board notes that the veteran's primary physician includes 
non-service-connected disabilities in her evaluation of his 
employability status.  However, the information provided by 
the physician raises the possibility that the veteran's 
service-connected disabilities may be precluding gainful 
employment.  Therefore, a VA examination should be performed 
and an opinion as to whether the veteran is unemployable due 
to his service-connected disabilities should be obtained.   

Additionally, following the issuance of the November 2007 
supplemental statement of the case, a letter from the 
veteran's last known employer was received.  In this letter, 
the employer states that the veteran was employed at the Fort 
Benning Commissary from March 2002 to March 2004, when his 
two-year appointment ended.  

As the RO has not reviewed this evidence, and the veteran has 
not waived his right to initial RO consideration of this 
evidence, a remand is necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Finally, the Board notes that a review of the claims folder 
reveals that in a March 2008 statement, the veteran expressed 
disagreement with an April 2007 RO decision that denied, in 
part, claims for increased evaluations for the veteran's 
service-connected residuals of the right ankle fracture and 
bilateral hallux valgus with bunions and pes planus.  Given 
that he has filed such a notice of disagreement, a statement 
of the case should be issued by the RO (or AMC) regarding 
these issues.  See 38 C.F.R. § 19.26 (2002); Manlincon v. 
West, 12 Vet. App 238 (1999) (a notice of disagreement 
initiates review by the Board of the RO's denial, thus, the 
next step is for the RO to issue a statement of the case on 
the denial of the issue).


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should issue a statement of 
the case to the veteran and his 
representative with respect to the claims 
of entitlement increased ratings for his 
service-connected residuals of the right 
ankle fracture and bilateral hallux valgus 
with bunions and pes planus.  The veteran 
and his representative should be informed 
of the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place any of these issues in appellate 
status.  38 C.F.R. § 19.26 (2007).

2.  The veteran should be afforded a VA 
examination to determine the current 
severity and manifestations of his 
service-connected disabilities.  The 
claims folder should be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
report.  All necessary tests and studies 
should be performed.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disabilities on 
the veteran's ability to work.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities are, alone, of sufficient 
severity to render the veteran 
unemployable.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

3.  The AMC should readjudicate on the 
merits the claim of entitlement to a TDIU 
(and any other claims now in appellate 
status), specifically including initial 
consideration of the additional evidence 
submitted by the veteran (the employer 
statement).

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

